MEMORANDUM **
Patrick Neal Bradberry, an Arizona state prisoner, appeals pro se from the district court’s order dismissing as time-barred his 42 U.S.C. § 1983 action alleging that prison officials violated his civil rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s dismissal on statute of limitations grounds. Lucchesi v. Bar-O Boys Ranch, 353 F.3d 691, 694 (9th Cir.2003). We affirm.
In Bradberry’s previous action based on the same complaint, he failed to comply with the district court’s order to file a timely amended complaint, and rather than appeal from the dismissal, Bradberry filed this action. The district court properly dismissed the action as time-barred because Bradberry was not eligible for equitable tolling under Arizona’s tolling provisions. See id. (“State law governs the statutes of limitations for section 1983 actions as well as questions regarding the tolling of such limitations periods.”); Ariz. Rev.Stat. Ann. § 12-504 (2007) (setting forth applicable tolling rule).
The district court properly denied Brad-berry’s request for a court order to possess and maintain a personal typewriter because inmates have no constitutional *788right to access typewriters. See Lindquist v. Idaho State Bd. of Corr., 776 F.2d 851, 858 (9th Cir.1985).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.